DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, 13, 14, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 & 6, what is mean by “one memory storing a plurality of feature quantity calculating modules?” A module is a separate unit of software or hardware. Typical characteristics of modular components include portability, which allows them to be used in a variety of systems, and interoperability, which allows them to function with the components of other systems. The term was first used in architecture.
In claim 1, line 7, what is mean by “a differing feature quantity group?” Applicant’s specification does not clearly define the definition of “a differing feature quantity group.”
In claim 1, line 8, what is mean by “types of control attributes?” Applicant’s specification does not clearly define or show examples for “control attributes” or “types of control attributes.”
In claim 1, line 16, what is mean by “an attribute value?” Applicant’s specification does not clearly define or show examples for “an attribute value.”
[Examiner’s Note]: The Examiner shows 112(b) issues, for example, in claim 1. There are many 112(b) issues in the remainder of the claims and the Examiner had a hard time to understand and/or interpret claims even after reviewing applicant’s specification. The Applicant is required to identify those and make appropriate corrections. In addition, lack of art rejection should not be considered as allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Monden (US 2012/0106798, “Monden”) in view of Ueki et al. (US 2013/0254143, “Ueki”) and further in view of Yamada (US 2017/0339573, “Yamada”).
Regarding claim 1, Monden discloses an estimating apparatus comprising: 
- at least one processor and at least one memory storing a plurality of feature quantity calculating modules and instructions (See fig.1, fig.3, and ¶.3, a processor, not shown, to process data group and a storage 12 fig.1), and 
- wherein each of the plurality of feature quantity calculating modules for implementing processing of calculating, from a communication traffic (See ¶.5 and B1 fig.4, a unit to calculating feature quantity from input data), a differing feature quantity group for each of a plurality of types of control attributes relating to communication control (See ¶.61, features are extracted from N number of data strings, while data differing in characteristics from the K number of representative features is detected; See B3 fig.4, calculate evaluation value for each data item in each partial data group in class to be processed; Examiner’s Note: Yamada discloses type of traffic and attributes), the plurality of feature quantity calculating modules being each associated with each of the plurality of types of control attributes (See ¶.9, determine an evaluation value for the data item; and data selecting means that selects the data item having the smallest evaluation value as a representative feature of the data group); 
- wherein the at least one processor configured to execute the instructions to (See fig.1, fig.3, and ¶.3, a processor, not shown, to process data group): 
- calculate, with regard to each of two or more of the plurality of types of control attributes, each of the feature quantity groups from the communication traffic by use of the feature quantity calculating modules being associated with each of the control attributes (See A2 fig.2, calculate evaluation value for each data item in data group; Examiner’s Note: Yamada discloses type of traffic and attributes).
Monden does not explicitly disclose what Ueki discloses,
- estimate an attribute value of each of the two or more control attributes from each of the calculated feature quantity groups (Ueki, See ¶.2, attribute value estimation for estimating from data input by extracting features of the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “estimate an attribute value of each of the two or more control attributes from each of the calculated feature quantity groups” as taught by Ueki into the system of Monden, so that it provides a way of yielding highly accurate estimation results (Ueki, See ¶.5).
Monden and Ueki does not explicitly disclose what Yamada discloses “type of attribute.” However, Yamada discloses the method of discerning type of traffic and attributes (Yamada, See ¶.217).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “type of attribute” as taught by Yamada into the system of Monden and Ueki, so that it provides a way of discerning communication traffic corresponding to a predetermined application (Yamada, See ¶.223).

Regarding claim 2, Monden discloses “wherein each of the plurality of feature quantity calculating modules implements processing of calculating the feature quantity group from a measurement section relevant to an associated control attribute in the communication traffic (See A2 fig.2, calculate evaluation value for each data item in data group; See ¶.60, having the function of finely measuring the spectrum of an object with high wavelength resolution).”

Regarding claim 13, it is a method claim corresponding to the apparatus claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 14, it is a computer-readable claim corresponding to the apparatus claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.
 
Allowable Subject Matter

Claims 3-8, 10, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcoming the rejection(s) under 35 U.S.C. 112(b) paragraph, set forth in this Office action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411